IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs February 6, 2007

                   STATE OF TENNESSEE v. LEAH JOY WARD

                  Direct Appeal from the Criminal Court for Shelby County
                        No. 03-04434    James C. Beasley, Jr., Judge



                     No. W2005-02802-CCA-R3-CD - Filed May 30, 2007


The defendant, Leah Joy Ward, was found guilty by a jury of first degree premeditated murder. She
was sentenced to life imprisonment. The only issue presented on appeal is whether the evidence
supports the element of premeditation. After review, we conclude the evidence was sufficient and
affirm the conviction.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JOSEPH M. TIPTON , P.J.,
and D. KELLY THOMAS, JR., J., joined.

Robert Wilson Jones, District Public Defender; Tony N. Brayton (on appeal), Mary Kathryn Kent
and Harry E. Sayle, III (at trial), Assistant District Public Defenders, for the appellant, Leah Joy
Ward.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Patience R. Branham and Pamela Fleming,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                            OPINION

        This case concerns the death of Ejaz Ahmad at the hands of his wife, the defendant. The
victim was a Pakistani immigrant who had married the defendant approximately six months before
his death after a brief acquaintanceship. The defendant admitted shooting the victim but claimed that
she acted in self-defense.

        Kafait Malik, a pharmacology professor, had known the victim approximately fifteen years
since first meeting him in a Memphis mosque. Malik performed a Muslim wedding ceremony when
the victim and defendant were married. Not long after the wedding, the victim complained to Malik
that the defendant was keeping him from tending to his business. The victim had learned that the
defendant was on probation and was in violation of the terms of her probation. Malik described her
behavior as paradoxical. She was obsessed with the victim but would disappear without explanation
and would exhibit other strange behavior. He stated that the victim was extremely kind.

        Naseer Meer lived with the victim, at the victim’s residence, for four years until Meer’s
family came from Pakistan. Meer attended the victim’s and defendant’s Muslim wedding on
October 5, 2002. Meer had no knowledge of the defendant prior to the night of the wedding. Meer
said he had never seen the victim act violently or display anger.

        Johnny Smith, Jr. had known the victim for fourteen or fifteen years and had stayed at the
victim’s house on an irregular basis. The victim had allowed the defendant to move into his house
due to her being homeless. The victim stayed with friends for a few weeks before the marriage and
then moved back into his home with the defendant. Smith described the defendant as very jealous
and demanding toward the victim. The victim had a son, Tarik, by a former marriage. Tarik often
spent weekends with the victim. Smith was present on one occasion when Tarik’s mother called to
check on him, and the defendant became very angry and attempted to take the phone. The defendant
acted as if she were leaving, and the victim followed her outside. The victim came back immediately
with a mark under his eye and said the defendant had hit him. Smith went outside to talk with the
defendant. The defendant was still angry and stated that she could kill the victim. Smith did not take
the statement seriously at that time.

        On two occasions, the victim complained to Smith of the defendant withdrawing money from
the victim’s account. The second occasion was only a month after the wedding. In both
conversations, the victim asked Smith if the victim should tell the defendant to leave. Smith
attempted to call the victim the latter part of April 2003. The defendant answered, told Smith that
the victim had gone to Pakistan, and hung up the phone.

        Lori Peeper had been married to the victim twice. She obtained both divorces, the first on
grounds of cruel and inhuman treatment and the second for desertion. However, she said the victim
was never violent or abusive and had never hurt her. The victim was also a good father to their son,
Tarik, and was very protective of him. The victim frequently talked and visited with Tarik. In April
2003, Peeper and Tarik lost contact with the victim. The defendant told her that he had gone to
Pakistan. She went to the victim’s home and knocked without receiving a response. She made
inquiries at a mosque and was told that the victim had not been seen there for two weeks. She
attempted but was not allowed to file a missing person report.

       Ernestine Marsh, the mother of Lori Peeper, described the victim as a good father to her
grandson, Tarik. She never knew the victim to be violent toward her daughter. During a period in
April 2003, the victim had not called Tarik and calls to the victim were unanswered. Mrs. Marsh
overheard the defendant tell Tarik on one occasion that the victim was in West Memphis. In a later
conversation, the defendant claimed he had gone to Pakistan. This caused Mrs. Marsh to become
more concerned. On May 1, she took Tarik to the victim’s residence. They were able to see through
the windows that the furniture and other belongings were gone. They noticed a foul odor present on
the premises. Tarik removed boards that were blocking an entrance to a shed in the backyard. There


                                                 -2-
they discovered the victim’s body covered by a foam eggcrate mattress. Mrs. Marsh immediately
called 9-1-1 from a neighbor’s residence.

        Tarik Ahmad was fourteen at the time of trial. He testified to the close relationship he shared
with his father, the victim. Tarik was with his father on most weekends, and they talked frequently
during the week. Tarik estimated that the defendant lived with his father about six months. He
witnessed some arguments between the victim and the defendant, but he never saw the victim be
physical toward the defendant. On one occasion, when the defendant returned home at
approximately 3:00 a.m., the victim shouted at her and the defendant beat the victim on the chest.
He stated that the victim owned a lot of jewelry. The victim also kept “lots” of money in various
hiding places in the house. Tarik recovered none of the victim’s possessions, except for a bedroom
suite that was reclaimed at a storage facility.

       In April of 2003, Tarik had not heard from the victim for about three weeks. On May 1,
Tarik and his grandmother, Mrs. Marsh, went to the victim’s house. Tarik removed large boards that
were covering the entrance to a shed in the rear of the premises. Within the shed, they found the
victim’s body covered by a foam eggcrate mattress.

        Tarsha Lilly lived across the street from the victim. She stated that, in April 2003, the
defendant approached her concerning selling the furniture in the victim’s house. The defendant said
that her husband was out of town. Later, Ms. Lilly observed a rental truck at the victim’s residence.
The victim’s body was discovered two to three weeks after the defendant had proposed selling the
furniture.

       Deborah Moore, another neighbor, testified that a “moving panel truck” was at the victim’s
residence for about a week. Ms. Moore had not seen the victim as usual during a period in April
2003.

        Walid Salam, a used car dealer, had known the victim since 2002. He also knew the
defendant. He described seeing the defendant on two occasions when she appeared angry. On the
first occasion, Salam, his female employee, and the victim were at a restaurant when the defendant
came in. The defendant took the victim aside, and they talked. Later, the victim told Salam that the
defendant was very jealous and was causing him problems. On the second occasion, the defendant
showed up at a thrift store where Salam and the victim were. The defendant appeared angry at that
time as well.

        On a later date, the defendant came to Salam’s business. He described the defendant as
“very, very sweaty and very hyperactive and shaking extremely . . .” She told Salam that the victim
had gone to Pakistan and had left her no money. Salam paid the defendant $300 for the car she was
driving. The next day, at the defendant’s request, Salam took a mechanic to the victim’s residence
to repair a Lincoln automobile. The defendant then asked the men for help in moving some boxes.
Salam noticed an odor that the defendant explained as bad food in the refrigerator. The victim
wanted to sell other cars at the residence. Salam described them as salvage vehicles but moved them


                                                 -3-
to his lot. He produced copies of bills of sale dated April 28, 2003, showing that he paid a total of
$675 for five cars. Salam observed no marks or bruises on the defendant. Salam heard of the
victim’s death shortly after these events and notified police.

        In late April 2003, the defendant pawned a ring, which was later identified as belonging to
the victim. The defendant signed a document stating that the ring was hers and received $40 in
exchange.

        On April 28, the defendant rented a moving truck and storage space from Storage USA. She
rented the 10' x 15' space for six months and paid $400 in cash for the rental term. A man and
woman were with the defendant while she was unloading the belongings.

        Mary Rogers, the defendant’s mother, had accompanied the defendant to a probation
violation hearing in the federal court in Jackson, Tennessee. The victim also went along but
remained in the car during the hearing. The defendant was sentenced to six months of incarceration
but was given until May 1, 2003, to report. Mrs. Rogers received a call from the defendant on May
2. The defendant told her that the victim was dead and that she, the defendant, was a suspect.

        Members of the Memphis Police Department responded to the victim’s residence on May 1.
The area was secured, and crime scene investigators began processing the scene for evidence. Inside
the residence, officers took samples of suspected blood stains in different locations. Later testing
of these did not indicate the presence of blood.

        Officer James Fitzpatrick, a Memphis Police Department homicide investigator, was the
crime scene coordinator. He observed that the partially decomposed body’s head had been severed
and was missing. Some swords were found in the residence. Investigators found no evidence of
forced entry on interior or exterior doors of the residence. Officer Fitzpatrick said the odor in the
house, especially in one bedroom and in a bathroom, was very bad. The victim was later identified
by means of a thumb print. Dr. O. C. Smith, the Shelby County Medical Examiner, was called to
the scene.

        Dr. O. C. Smith was accepted as an expert in forensic pathology. He observed the crime
scene on May 1. He noted that there was skin tissue from the victim’s hand on the concrete pad of
the shed where the victim’s body was found. This tissue was used to obtain a finger print and to
ultimately identify the victim. Dr. Smith noted that a wire cable was wrapped around one leg of the
victim and a red rope was wrapped around one arm. From the state of the victim’s decomposition,
Dr. Smith estimated that the victim had been dead for two to three weeks. Due to the light level of
insect activity present, he opined that the body had been outside for a relatively short period.

        Dr. Teresa Campbell, a forensic pathologist, performed an autopsy on the victim. She
determined the cause of death to be a gunshot wound to the chest. An x-ray revealed a bullet over
the spine in the abdominal area. Despite the decomposition, she was able to discern a track from the
point of entry to the bullet. There were knife wounds on the victim’s body, which were inconclusive


                                                -4-
as to being made before death. Dr. Campbell also opined that the body had been in a protected area
before it was removed to the scene where it was found.

        Dr. Jennifer Love, a forensic anthropologist, testified concerning her findings from the
examination of the victim’s bones. She stated that the markings on the cervical vertebrae indicated
a cut with a straight-edged type of knife. Her examination of the head and neck of the left femur
indicated there had been an attempt to cut off the left leg. The victim’s forearm had marks consistent
with rodent activity.

        After the defendant was located in federal custody, she was questioned by two Memphis
Police Department homicide detectives. The defendant gave a voluntary statement on May 5. The
defendant stated she had shot the victim at least three weeks earlier. In her statement, the defendant
said that the it was “at least two-thirty in the evening” when the shooting took place. On the day prior
to the shooting, she had taken the victim’s bag concerning his papers. She said the victim was mad
prior to this, and she took the bag so he would be forced to talk with her. She went to a friend’s
residence after her work shift that night and then returned home at about midnight or 1:00 a.m. The
victim asked her about the bag, and she denied any knowledge of its location. The victim said he
would kill her if she touched the bag again. The defendant had kept a gun on a top shelf of her
daughter’s bedroom. She took the gun into the bedroom and put it under her bed.

        The defendant stated that “around six or seven,” the victim, speaking through the locked
bedroom door, asked her if she was going to school. She said the victim then “busted the door,”
started beating the defendant, and asked her where the gun was. The defendant said she did not
know if the victim “busted the door” the first or second time but he tried to enter the room through
a window. She hid in the bathroom closet with the bathroom door locked. The victim sprayed water
into the bathroom with a hose from outside. The defendant said she ran to the bedroom and got the
gun. The victim came through the door and grabbed her by the throat. The defendant pulled the
trigger once, and the gun did not fire. The defendant said, “Then I pulled the trigger again. The gun
went off. Okay. And I pulled the trigger again. The gun went off.” She stated the bullets hit the
victim in the heart and in the stomach. The victim fell on the bed, then to the floor. The defendant
went to the living room and prayed for the victim. When she returned to the bedroom, he was dead.

        The defendant said she did not know where she disposed of the gun. Later, she
unsuccessfully attempted to put the victim’s body in the bathtub. After “weeks,” the odor was strong
and she saw worms coming from the victim’s head. She stated that she panicked and cut the victim’s
head off with a sword. She disposed of the head in a dumpster. Eventually, she drug the body out
to the shed and covered it with a “foam thing.” She estimated the body was outside for two or three
days before it was discovered.

        The defendant denied trying to gain from disposing of the victim’s property. She sold a
couple of cars for fifty dollars. She “gave away almost everything” and placed some items in
storage. She pawned only one ring. The defendant said she did not notify police because she was



                                                  -5-
on probation, a gun was present in the house, and she was scared. She concluded by saying she had
not intended to kill the victim but was only protecting herself.

        After the State rested, the defense presented one witness, Marc Caudel, an investigator for
the Public Defender’s Office. Mr. Caudel related that Walid Salam had informed him that the victim
had a temper and that he had seen the victim be aggressive on occasions.

      Based on the above evidence, the jury returned a guilty verdict of first degree premeditated
murder.

                                     Sufficiency of the Evidence

       The sole issue presented for our review is whether the evidence was sufficient to support the
defendant’s conviction for first degree premeditated murder. The defendant contends that the
evidence supporting premeditation was insufficient. The State argues that both direct and
circumstantial evidence of premeditation were sufficiently established to support the jury’s verdict.

        Our standard of review is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781 (1979); State
v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004). During review of the evidence, “the State is
entitled to the strongest legitimate view of the evidence and to all reasonable and legitimate
inferences that may be drawn therefrom.” State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000). Any
questions concerning the credibility of witnesses, the weight and value of the evidence, or other
factual issues raised by the evidence are resolved by the fact finder and are not re-weighed or re-
evaluated by this court. State v. Evans, 108 S.W.3d 231, 236 (Tenn. 2003).

        The statutory definition of first degree premeditated murder is “a premeditated and
intentional killing of another.” T.C.A. § 39-13-202(a)(1) (2006). An act is premeditated if the act
is “done after the exercise of reflection and judgment.” Id. at (d).
        “Premeditation” means that the intent to kill must have been formed prior to the act
        itself. It is not necessary that the purpose to kill pre-exist in the mind of the accused
        for any definite period of time. The mental state of the accused at the time the
        accused allegedly decided to kill must be carefully considered in order to determine
        whether the accused was sufficiently free from excitement and passion as to be
        capable of premeditation.
Id.

        The issue as to the presence of premeditation in a given case is a question of fact for the jury
to determine from all the circumstances surrounding the killing. State v. Davidson, 121 S.W.3d 600,
614 (Tenn. 2003). Because the element of premeditation involves the defendant’s state of mind, a
factor which is not always shown by direct evidence, circumstantial evidence may be used to prove
premeditation. Id. at 614-15.


                                                  -6-
        Our supreme court has provided a list of non-exclusive circumstances that would justify a
jury in finding or inferring premeditation: the use of a deadly weapon on an unarmed victim; the
particular cruelty of a killing; the defendant’s threats or declarations of intent to kill the victim; the
defendant’s procurement of a weapon; preparations taken to conceal the crime undertaken before the
crime is committed; destruction or secretion of evidence of the killing; and the defendant’s calm
demeanor immediately after the killing. State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State
v. Pike, 978 S.W.2d 904, 914-15 (Tenn. 1998). These factors are demonstrative that premeditation
may be established by any evidence from which a rational trier of fact could infer that the killing
occurred after the exercise of reflection and judgment. Davidson, 121 S.W.3d at 615. In addition,
evidence which establishes a motive by the defendant will warrant an inference of premeditation.
State v. Leach, 148 S.W.3d 42, 54 (Tenn. 2004).

        After reviewing the evidence in the light most favorable to the State, we conclude that the
evidence was sufficient to support a finding of premeditation. The defendant’s claim of killing in
self-defense was rejected by the jury, a prerogative within the jury’s province. There was evidence
by a witness who had heard the defendant state that she could kill the victim. Although the witness
placed little importance on the assertion at the time, it assumed a more sinister tone in light of
subsequent events. The witness did not provide a date for this event; however, the defendant and
victim were together for only a six-month period.

        On the day before the killing, the defendant took the victim’s bag containing his personal
papers. The defendant was aware that this would provoke the victim. The defendant then procured
a handgun, which she had secreted in the residence, and placed it under her bed. She admittedly shot
the unarmed victim with this gun and claimed self-defense. Despite the defendant’s claims that the
victim “busted the door” to her bedroom, investigators found no evidence of forced entry on the
exterior or interior doors of the residence.

        Her subsequent actions consisted of a systematic effort to dispose of the victim’s belongings
by selling, pawning, or placing them in storage for her later retrieval. The defendant deflected all
inquiries concerning the victim’s whereabouts with knowing falsehoods. The defendant disposed
of the weapon, and it was never located. She further attempted to dismember the body and was
successful in severing the head, which she deposited in a dumpster. Standing alone, the concealment
of evidence of a crime is insufficient to prove premeditation. See State v. West, 844 S.W.2d 144,
148 (Tenn. 1992) (“The concealment of evidence . . . may be associated with the commission of any
crime and the accompanying fear of punishment.”)

        In the instant case, the prosecution was not limited to the defendant’s efforts at concealment
of the evidence to prove premeditation. Other circumstances existed from which one could infer
premeditation: the defendant’s homicidal statement and the procurement and use of a deadly weapon
on an unarmed victim. Additionally, the jury would have been warranted in finding the defendant
was motivated by personal gain. No accounting was ever made of the money stored in the residence
by the victim. Some sales of the victim’s personal goods were documented, although all were not
fully accounted for.


                                                   -7-
                                            Conclusion

         For the foregoing reasons, we conclude that the evidence sufficiently supported the finding
that the defendant committed a premeditated first degree murder. We therefore affirm the conviction
and order of judgment.




                                                             ______________________________
                                                             JOHN EVERETT WILLIAMS, JUDGE




                                                -8-